


 HJ 58 ENR: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Department of Education relating to teacher preparation issues.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA
One Hundred Fifteenth Congress of the United States of America
At the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen
H. J. RES. 58

JOINT RESOLUTION
Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Department of Education relating to teacher preparation issues.

 
That Congress disapproves the rule submitted by the Department of Education relating to teacher preparation issues (published at 81 Fed. Reg. 75494 (October 31, 2016)), and such rule shall have no force or effect.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 